Citation Nr: 0208964	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  00-19 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, his therapist, and a friend


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1969, from May 1986 to December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cheyenne, Wyoming.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  During the period from January 13, 1999 through October 
14, 1999, the veteran had significant PTSD symptoms and was 
assigned a Global Assessment of Functioning score of 40; 
however, there is evidence indicating that he was employed 
during this time.

3.  From October 15, 1999, the veteran has been rendered 
unemployable on account of PTSD.



CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD for the 
period from January 13, 1999 through October 14, 1999 have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

2.  The criteria for a 100 percent evaluation for PTSD from 
October 15, 1999 have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claim, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing the nature and extent of his service-
connected PTSD.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in the September 
2000 Statement of the Case.  See 38 U.S.C.A. § 5103 (West 
1991 & Supp. 2001).  In this issuance, the RO set forth the 
applicable regulations and described the type of factual 
scenario that would warrant a higher evaluation for PTSD.

The Board also observes that, in an August 2001 letter, the 
RO informed the veteran of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A (West 1991 & Supp. 2001), as 
contained in The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).

In a September 1999 rating decision, the RO granted service 
connection for PTSD on the basis of the veteran's treatment 
for this disability and his receipt of the Combat Action 
Ribbon.  A 50 percent evaluation was assigned, effective from 
January 13, 1999.  This evaluation has since remained in 
effect and is at issue in this case.

The RO based the initial 50 percent evaluation on the results 
of the veteran's September 1999 VA PTSD examination.  During 
this examination, the veteran described nightly nightmares 
that would "make Stephen King look like an amateur," 
including running through a jungle and being chased by "dead 
buddies."  The veteran also described discomfort around 
people and indicated that, since 1995, he had worked 
approximately eight months in the past three years and was 
mostly "between jobs."  Upon examination, the veteran's 
speech was logical, without loose associations.  His affect 
was moderately constricted to the point of being mildly 
flattened.  Also, his overall affect was calm, but at one 
point he became tearful and choked up.  He denied suicidal or 
homicidal ideation, hallucinations, and delusions.  No memory 
deficits were indicated.  The examiner described the veteran 
as undergoing "considerable combat stress while in Vietnam" 
and currently suffering moderately severe PTSD.  Specific 
symptoms included intrusive thoughts, intermittent combat-
related and violent nightmares, social isolation, difficulty 
with crowds, irritability, difficulty with personal 
relationships, and frequent job changes.  The Axis I 
diagnoses were moderately severe PTSD and alcohol abuse.  An 
overall Global Assessment of Functioning (GAF) score of 40 
was assigned, encompassing PTSD, alcohol abuse, and "various 
physical problems."

At the time of the September 1999 rating decision, the claims 
file also included VA therapy records, reflecting continuous 
treatment for PTSD symptoms.  In July 2000, the veteran 
underwent a second VA PTSD examination, during which he 
described a daily depressed mood, daily suicidal ideation, 
poor concentration, poor sleep, poor appetite, low energy, 
approximately three anxiety attacks per week, nightmares, 
flashbacks, paranoia, hypervigilance, an increased startle 
response, and avoidance of public places (e.g., malls, 
stores).  The veteran denied mania and auditory and visual 
hallucinations.  The examiner noted that the veteran had been 
employed as an industrial hygienist on a contract basis until 
October 15, 1999.  

Upon examination, the veteran was alert and cooperative, with 
good hygiene and eye contact.  There were no abnormal 
movements.  Speech was normal, but the veteran's mood was 
depressed.  His affect was of normal range of mobility, and 
his thought processes and content were goal-directed, without 
any looseness of association or flight of ideas.  There was 
no evidence of a psychosis, and, cognitively, he was grossly 
intact.  His insight was good, and his judgment was fair.  
The examiner noted that the veteran had PTSD symptoms 
consistent with his service experiences.  Also, the examiner 
stated that the veteran had some depression symptoms and that 
it was difficult to determine how much these particular 
symptoms were related to alcohol.  The Axis I diagnoses were 
PTSD, alcohol dependence, and depression (not otherwise 
specified).  The examiner assigned an overall GAF score of 35 
and a score of 53 that was secondary to PTSD.

In an October 2000 letter, the veteran's therapist noted that 
he had apparently quit drinking in August 2000 and that he 
was currently struggling with PTSD symptoms and suicidal 
ideation.  The therapist indicated that, following a recent 
heart attack, spine surgery, and neurological deterioration, 
the veteran had not been able to control his psychiatric 
symptoms well enough to maintain employment.  As such, the 
therapist opined that the veteran "is not able to sustain 
employment at this time, and doubtful that he will be able to 
in the future."  

The veteran argued for an increased rating during his October 
2000 VA hearing and noted that he had last worked in October 
1999.  He indicated that he was currently undergoing frequent 
therapy for his PTSD.

From January to March of 2001, the veteran was admitted to a 
VA PTSD program.  His GAF at the time of admission was 40.  
In view of this, the RO assigned a temporary 100 percent 
evaluation under 38 C.F.R. § 4.29 (2001) for the period from 
January 29 until April 1 in 2001, with the 50 percent 
evaluation subsequently reinstated.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001), a 50 
percent disability evaluation encompasses PTSD manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

After reviewing the recent psychiatric reports of record, the 
Board concludes that the assigned 50 percent evaluation does 
not fully contemplate the psychiatric symptoms shown during 
the pendency of this appeal and that there has been a gradual 
worsening of symptoms during this time.  The Board notes that 
the VA examiner who examined the veteran in September 1999 
described his PTSD as "moderately severe."  While the 
assigned GAF score of 40 is suggestive of unemployability, it 
also appears from the record that the veteran was able to 
maintain employment until October 15, 1999.  As such, for the 
period prior to October 15, 1999, the Board finds significant 
occupational interference, but not total unemployability, due 
to the veteran's PTSD.  Therefore, a 70 percent evaluation is 
appropriate for this period.

The period beginning on October 15, 1999, on and after which 
the veteran has been unemployed, has been characterized by a 
significant increase in the veteran's PTSD symptomatology.  
The Board notes that the July 2000 VA examination revealed 
suicidal ideation, which had not been present at the time of 
the September 1999 examination.  The report of this 
examination suggests that the veteran's present status is a 
combination of PTSD, depression, and alcohol abuse, and the 
assigned GAF score of 53 for PTSD alone reflects that the 
veteran's apparent unemployability might not be solely 
attributable to this disability.  However, the veteran also 
has depression symptoms, and the examiner was unable to 
clarify the extent to which these symptoms were attributable 
to alcohol abuse, as opposed to PTSD.  The Board therefore 
does not interpret this examination report as evidence 
against the veteran's contention that his PTSD renders him 
unemployable.  Moreover, the October 2000 therapy report 
contains a comprehensive description of the veteran's 
symptoms, and the therapist rendered the opinion that the 
veteran's psychiatric condition was no longer under control 
and would preclude future employment.  Finally, a GAF score 
of 40, indicating unemployability, as it contemplates major 
impairment in areas including work, was assigned at admission 
to a period of VA hospitalization in January 2001.

The Board finds that this evidence reflects that it is at 
least as likely as not that the veteran's PTSD presently 
renders him unemployable.  After resolving all doubt in the 
veteran's favor under 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001), the Board concludes that his unemployability and 
increased symptomatology warrant a 100 percent evaluation for 
the period beginning on October 15, 1999.  For this period of 
time, this decision represents a full grant of the benefit 
sought on appeal.

In this case, the Board has based its decision upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected PTSD markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation for the period between January 13 and 
October 14 of 1999, as the veteran reported employment during 
this period.  Also, there is also no indication that this 
disorder necessitated frequent periods of hospitalization 
prior to October 15, 1999.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2001), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 70 percent evaluation is assigned for the veteran's PTSD 
for the period from January 13, 1999 through October 14, 
1999, subject to the laws and regulations governing the 
payment of monetary benefits.

A 100 percent evaluation is assigned for the veteran's PTSD 
from October 15, 1999, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	MARK J. SWIATEK
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

